        Case 1:16-cr-00034-RGA Document 11 Filed 11/07/18 Page 1 of 3 PageID #: 30


PROB 12C
(12/04)


                                UNITED STATES DISTRICT COURT
                                                               for

                                                            Delaware

                Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Marguis A Lopez

Case Number: 0311 1: l 6CR00034-00 l

Name of Sentencing Judicial Officer: Honorable Gregozy M. Sleet

Date of Original Sentence: 03/11/2016

Name of Reassigned Judicial Officer: Honorable Richard G, Andrews

Date of Reassignment: l 0/24/2018

Original Offense:
Possession with Intent to Distribute Heroin
Possession of a Fireann in Furtherance of a Drug Trafficking Crime


Original Sentence: Prison 108M, TSR 48M

Type of Supervision: TSR                                                    Date Supervision Commenced: 06/08/2018


Assistant U.S. Attorney: Christopher Howland. Esguire
Defense Attorney: John Malik, Esguire

                                              PETITIONING THE COURT

•   To issue a warrant
D To issue a summons
The probation officer believes that the offender has violated the following condition(s) of supervision:

             Violation Number                                          Nature of Noncompliance

       One                            Mandatozy Condition: The defendant shall not unlawfully possess a controlled substance. The
                                      defendant shall refrain from any unlawful use of a controlled substance.

                                      On 09/29/18, it is alleged that Mr. Lopez was discovered by the Wilmington Police
                                      Department (WPD) to be in possession of marijuana. The police report states that WPD
                                      conducted a motor vehicle stop on Mr. Lopez. His son, who is a minor, was a passenger
                                      in the vehicle. During the vehicle stop, Mr. Lopez admitted to the officer that he was in
                                      possession of marijuana. A subsequent search of the vehicle resulted in the discovery of
                                      four grams of marijuana.
       Case 1:16-cr-00034-RGA Document 11 Filed 11/07/18 Page 2 of 3 PageID #: 31


PROB 12C
(12/04)


             Violation Number                                    Nature of Noncompliance
                                On 10/01/18, this officer spoke to Mr. Lopez regarding the incident, and he admitted to
                                possessing the marijuana. He further stated that he told the officer that the marijuana
                                belonged to him, so his son would not get into any trouble.
      Two                       Standard Condition #4: The defendant shall support his dependents and meet other family
                                responsibilities.

                                Mr. Lopez has two juvenile sons who reside with him, as Mr. Lopez is their primary
                                caregiver. Both of Mr. Lopez's sons are under the supervision of the Delaware Department of
                                Youth Rehabilitative Services (YRS/juvenile probation). As part of their conditions of
                                supervision, his sons were ordered to have no contact within a six-block radius of the
                                intersection of West 2nd Street and Claymont Street, in Wilmington, DE. One of Mr. Lopez's
                                sons was supervised utilizing GPS monitoring.

                                On I 0/02/18, Mr. Lopez took his sons into the no-contact area past their curfew and without
                                the permission of the YRS office. This act, in addition to other violations, led to the
                                incarceration of Mr. Lopez's sons. On 10/12/18, this officer interviewed Mr. Lopez regarding
                                the no-contact order, and he reaffirmed that he was aware of it. However, he stated that their
                                mother lives in that area, and they should be able to see their mother. On 10/16/18, Mr.
                                Lopez's sons were found to have violated the terms of their sentence in New Castle County
                                Family Court.

      Three                     Standard Condition #7: The defendant shall not purchase, possess, use, distribute, or
                                administer any controlled substance or any paraphernalia related to any controlled
                                substances, except as prescribed by a physician.

                                On 09/10/18, Mr. Lopez submitted to a drug test at the United States Probation Office, that
                                yielded a positive result for marijuana. Mr. Lopez signed an admission form. This officer
                                discussed the marijuana use with Mr. Lopez and he admitted to regular use since August
                                2018. Mr. Lopez insisted that the use would not continue, and he was informed that further
                                noncompliance would result in a sanction.

                                As previously cited, on 09/29/18, Mr. Lopez was discovered by WPD to be in possession of
                                four grams of marijuana. Mr. Lopez later admitted to this officer to possessing the
                                marijuana.

                                On 11/02/18, Mr. Lopez submitted to a drug test at the United States Probation Office, that
                                yielded a positive result for marijuana. Mr. Lopez signed an admission form. This officer
                                discussed his use with him, and he admitted to using marijuana as recent as the day prior,
                                after his Initial Appearance before the Court.

      Four                      Standard Condition # 11; The defendant shall notify the probation officer within seventy-two
                                hours of being arrested or questioned by a law enforcement officer.

                                On 09/01/18, Mr. Lopez was cited by Delaware River and Bay Authority with failure to
                                maintain and failure to have insurance. Mr. Lopez did not report the incident to this officer
                                until 09/10/18, beyond the required seventy-two hours.
              Case 1:16-cr-00034-RGA Document 11 Filed 11/07/18 Page 3 of 3 PageID #: 32


    PROB 12C
    (12/04)


    U.S. Probation Officer Recommendation:

    •     The term of supervision should be

              •   revoked.
              D   extended for     years, for a total term of      years.

    D     The conditions of supervision should be modified as follows:




                                                     I declare under penalty of perjury that the foregoing is true and correct.
                                                         Executed on        /1 /7/JJ

                                                                       U.S. Probation Officer

·- i:
   THE COURT ORDERS:
   D     No action.
 )Zi The issuance of a warrant.
   D     The issuance of a summons.
   D     Other
